Exhibit 10.9
December 15, 2008
Mr. John R. Huff
Oceaneering International, Inc.
11911 FM 529
Houston, TX 77041

Re:   Modification to December 21, 2006 Service Agreement (“Modification”)

Dear Mr. Huff:
In order to comply with Section 409A of the Internal Revenue Code, it is
necessary to modify the Amended and Restated Service Agreement (and Annex I
thereto), dated December 21, 2006 (the “Agreement”), entered into between you
and Oceaneering International, Inc. (the “Company”).
To effect these purposes, the following provisions of the Agreement and Annex I
thereto shall be modified as set forth below, effective as of the close of
business on December 31, 2008. Any capitalized terms used but not defined herein
shall be as defined in the Agreement.

1.   Sections 8(a) and 8(b) of the Agreement are hereby modified to read as
follows:

“(a) Any other provision of this Agreement to the contrary notwithstanding, if
the present value (as defined herein) of the total amount of payments and
benefits to be paid or provided to you which are considered to be “parachute
payments” within the meaning of Section 280G(b) of the Code, when added to any
other such “parachute payments” received by you in connection with a Change of
Control, whether or not under this Agreement, is in excess of the amount you can
receive without causing you to be subject to an excise tax with respect to such
amount on account of Code Section 4999, the Company shall pay to you an
additional amount (hereinafter referred to as the “Excise Tax Premium”). The
Excise Tax Premium shall be equal to the excise tax determined under Code
Sections 280G and 4999 attributable to the total amount of payments and benefits
to be paid or provided to you under this Agreement and any other “parachute
payments” received by you in connection with a Change of Control. The Excise Tax
Premium shall also include any amount attributable to excise tax on the Excise
Tax Premium. The Company shall also pay to you an additional amount (the
“Additional Amount”) such that the net amount received by you, after paying any
applicable Excise Tax Premium and any federal or state income, excise or other
tax on such additional amount, shall be equal to the amount that you would have
received if such Excise Tax Premium were not applicable. You shall be

1



--------------------------------------------------------------------------------



 



deemed to pay income taxes on the date of termination of your service at the
highest marginal rate of income taxation in effect in your taxing jurisdiction.
The Additional Amount shall include any amount attributable to income, excise or
other tax on the Additional Amount.
(b) Not later than 30 days following your Termination Date as provided herein,
the independent public accountants acting as auditors for the Company on the
date of the Change of Control (or another accounting firm designated by you)
shall determine whether the sum of the present value of any “parachute payments”
payable under this Agreement and the present value of any other “parachute
payments” received by you in connection with a Change of Control is in excess of
the amount you can receive without causing you to be subject to an excise tax
with respect to such amount on account of Code Section 4999, and shall determine
the amount of any Excise Tax Premium and Additional Amount payable to you. The
Excise Tax Premium and Additional Amount shall be paid to you as soon as
practicable but in no event later than 30 days following your Termination Date,
and shall be net of any amounts required to be withheld for taxes.”

2.   Section 12 is hereby modified to read as follows:

“The Company shall reimburse you for all legal and other costs (including but
not limited to, administrative, accounting, tax, human resource and expert
witness fees and expenses) incurred by you as a result of your seeking to
obtain, assert or enforce any right or benefit conferred upon you by this
Agreement.
You shall submit all invoices for such incurred costs to the Company no later
than 30 days prior to the end of the taxable year following the taxable year in
which they were incurred. The Company shall reimburse you for such costs within
14 days of receipt of such invoices, whether or not disputed.
To the extent that your Spouse or Children are seeking to obtain, enforce or
assert any right or benefit conferred on them by this Agreement, they shall be
entitled to fee and expense reimbursement as if the right or benefit had been
asserted by you.”

3.   The Agreement is hereby modified by adding a new Section 17 to the end
thereof which shall read as follows:

“17. Section 409A of the Code.
(a) You shall have no right to specify the calendar year during which any
payment hereunder shall be made.
(b) All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv) such that the

2



--------------------------------------------------------------------------------



 



reimbursement or provision will be deemed payable at a specified time or on a
fixed schedule relative to a permissible payment event. Specifically, the
amounts reimbursed or in-kind benefits provided under this Agreement during one
taxable year may not affect the amounts reimbursed or provided in any other
taxable year, the reimbursement of an eligible expense shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred, and the right to reimbursement or provision of an in-kind
benefit is not subject to liquidation or exchange for another benefit.
Notwithstanding any provision to the contrary in the Agreement, you agree that
you shall submit reimbursable expenses to the Company no later than 30 days
prior to the end of the taxable year following the taxable year in which they
were incurred.
(c) An entitlement to a series of payments under this Agreement will be treated
as an entitlement to a series of separate payments.
(d) Notwithstanding anything to the contrary in the Agreement, notification of
any determination required under Section 6(b) shall be made to the Company no
later than 30 days prior to date you remit the applicable tax to the taxing
authority.”

4.   The definition of “Market Value” in Annex I is hereby modified by adding
the following sentence to the end thereof which shall read as follows:

“With respect to grants or determinations made on and after January 1, 2009,
‘Market Value’ means, as of a particular date, (i) if Shares are listed or
quoted on a national securities exchange, the closing price per Share reported
or quoted on the consolidated transaction reporting system for the principal
national securities exchange on which Shares are listed or quoted on that date,
or, if there shall have been no such sale so reported or quoted on that date, on
the last preceding date on which such a sale was so reported or quoted, (ii) if
Shares are not so listed or quoted, the closing price on that date, or, if there
are no quotations available for such date, on the last preceding date on which
such quotations shall be available, as reported by the Nasdaq Stock Market,
Inc., or, if not reported by the Nasdaq Stock Market, Inc., by the National
Quotation Bureau Incorporated, or (iii) if Shares are not publicly traded, the
most recent value determined by an independent appraiser appointed by the
Company for such purpose.”

5.   The definition of “Termination Date” in Annex I is hereby modified to read
as follows:

“‘TERMINATION DATE’ means the earlier of that date which is the final date of
your service pursuant to Section 4 or August 15, 2011.”

3



--------------------------------------------------------------------------------



 



 6. The third sentence of Subsection (a) of the definition of “Termination
Package” in Annex I is hereby modified to read as follows:

“In the event of your subsequent Disability, death or a Change of Control, all
unpaid amounts under this Subsection (a) shall be accelerated and paid to you or
your estate, as applicable, in a non-discounted lump-sum payment within five
days of such event;”

 7. Subsection (c)(iii) of the definition of “Termination Package” in Annex I is
hereby modified to read as follows:

“Performance Units, Restricted Stock Units, and any shares of Restricted Stock
issued under the Plans and Other Plans shall be vested with all conditions to
have been deemed to have been satisfied at the maximum level (provided that such
awards had not theretofore been forfeited),”
If you agree to the terms set forth in this Modification, please sign below and
return one copy of this letter to the Company. As always, we appreciate your
continued service and loyalty to the Company.

            Sincerely,

Oceaneering International, Inc.
      By:   /s/ Harris J. Pappas         Harris J. Pappas, Chairman       
Compensation Committee of the Board of Directors     

Agreed to this 15th day of December, 2008:

            /s/ John R. Huff     John R. Huff       

4